


Exhibit 10(f)

 

[g84882koi001.jpg]

 

November 30, 2007

 

Brenda Boultwood

2109 Broadway

Apt. 12-144

New York, NY  10023

bboultwood@gmail.com

(347) 562-2066

 

Brenda:

 

On behalf of Constellation Energy, I am pleased to confirm our offer of
employment to you as Senior Vice President — Chief Risk Officer reporting to
John Collins, with an anticipated start date of January 7, 2008.  All of us who
have met with you are convinced you will make a significant contribution to the
growth and success of Constellation Energy and that you will find your
experience challenging and rewarding.  In the event your current employer
requires a 90 day notice period, the anticipated start date listed above will be
modified to a date not to exceed March 1, 2008.

 

Your starting annualized base salary will be $260,000 earned and paid bi-weekly.
 You will also participate in the company’s annual incentive program which
currently provides the opportunity to earn an annual performance and
results-based incentive award.  Your 2008 target opportunity will be 75% of your
base salary and may increase or decrease based on company and your individual
performance.

 

In addition to your cash compensation, you will participate in the long-term
incentive plan (LTIP) beginning in March 2008 for Constellation Energy senior
management.  You will be eligible to receive a grant that has an expected value
of 100% of your annual base salary.  Recent LTIP grants were comprised of a mix
of stock options and performance units.  Stock options vest on a ratable basis
over three years.  The value of the performance units is a function of total
shareholder return relative to peers and vests at the end of a three-year
period.  You must be employed by the company on the vesting date in order to
receive the actual value of the grant.  As an LTIP equity grant recipient, you
will be subject to Constellation Energy’s stock ownership requirements.  The
current guidelines for the stock ownership program are attached.

 

In addition to your ongoing compensation, you will receive upon hire an $850,000
paid within 30 days of your start date) taxable cash signing bonus.  Repayment
terms and conditions of the signing bonus are described in the attached document
entitled “Constellation Energy Group, Inc. Signing Bonus and Relocation Benefits
Repayment Authorization.”   As mentioned in paragraph one, your anticipated
start date is January 7, 2008, however, should the anticipated start date be
extended to a date between January 21 to March 1, 2008, your sign-on bonus will
be $700,000 .  This reduction is a result of stock/options at your current
employer vesting that Constellation Energy was anticipating paying for as part
of the sign-on bonus associated with a January 7, 2008 start date.

 

As a member of senior management, you are also entitled to certain supplemental
benefits and perquisites, which are summarized in the enclosed senior management
supplemental benefits document.  Time-off and salary-based benefits are prorated
for 2007 service.  In addition, Constellation Energy

 

--------------------------------------------------------------------------------


 

provides a competitive and comprehensive benefits program that offers paid
vacation time, pension and 401(k) plans and a flexible benefits program called
myBENEFITS that allows you to customize your benefits to meet your personal
needs.  These benefits include medical, dental, vision, life insurance,
disability coverage, health and dependent care spending accounts.  The company
gives you money in the form of flex credits to buy your benefits from a menu of
choices. You receive flex credits to buy medical and dental coverage.  When your
choices cost more than the flex credits you receive, you pay the difference
through payroll deductions.  I have enclosed a document outlining Constellation
Energy’s flexible benefits program as well as information summarizing flexible
benefits costs and available credits.

 

Constellation Energy will provide you with a relocation benefit that is
administered for us by Cartus Corporation.  Prior to taking any action
surrounding your relocation you will need to review, sign, and return certain
documents that Cartus will provide to you directly.  In addition to the standard
executive relocation, Constellation Energy will support you by providing up to
$100,000 loss-on-sale of your existing home in New York should this become
necessary.  Repayment terms and conditions of the relocation benefit are
described in the attached document entitled “Constellation Energy Group, Inc.
Signing Bonus and Relocation Benefits Repayment Authorization.”

 

This offer of employment is contingent upon your completing, to the company’s
satisfaction, Constellation Energy’s employment screening process, which
includes all of the following: (1) a credit and criminal background inquiry; (2)
reference checks; (3) the company’s drug test; and (4) verification of your
education and prior work experience.

 

In addition, this offer of employment is contingent on the following: (1) your
execution and return to us of the enclosed confidential information and
intellectual property agreement; (2) your execution and return to us of an
acknowledgment of receipt and review of Constellation Energy’s Principles of
Business Integrity; and (3) your execution and return to us of the attached
document entitled “Constellation Energy Group, Inc. Signing Bonus and Relocation
Benefits Repayment Authorization.”

 

Constellation Energy begins the employment screening process upon our receipt of
your completed and signed employment application and release forms (enclosed),
and we will work with you to arrange a substance screening at a medical facility
near your current home.

 

Neither this offer letter nor the employment application constitutes an
employment contract.  If you are employed by the Company, your employment will
be at-will.  This employment offer will remain in effect through November 30,
2007.

 

Please sign and return a copy of this letter, employment application and release
forms, the confidential information and intellectual property agreement, the
acknowledgment of receipt and review of Constellation Energy’s Principles of
Business Integrity and the document entitled “Constellation Energy Group, Inc.
Signing Bonus and Relocation Benefits Repayment Authorization,” no later than
December 3, 2007 to me to indicate your understanding and acceptance of the
terms of your employment.  If you have any further questions, feel free to call
me at (xxx) xxx-xxxx.

 

Brenda, I look forward to having you join Constellation Energy and am confident
you will contribute to Constellation Energy’s success.

 

Very truly yours,

 

 

David Vosvick

Manager, Corporate Human Resources

 

--------------------------------------------------------------------------------


 

cc:

John Collins

 

I accept the employment offer and the terms stated above.

 

 

Brenda Boultwood

 

 

/s/ Brenda Boultwood

 

12/3/07

Signature

 

Date

 

 

Enclosures:

·                  common stock ownership guidelines

·                  senior management supplemental benefits

·                  2007 flexible group benefits information sheet

·                  2007 rates and flex credits

·                  401(k) plan highlights

·                  employment application

·                  USiS background authorization form

·                  agreement regarding confidential information and intellectual
property

·                  principles of business integrity and acknowledgement card

·                  relocation benefit summary

·                  Federal Express envelope

 

--------------------------------------------------------------------------------
